Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emmanuel S. McCrae seeks to appeal the district court’s order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp. 2012) motion. The district court’s order also granted McCrae a certificate of appealability. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McCrae v. United States, Nos. 5:01-cr-00106-BO-1; 5:12-cv-00403-BO, 2012 WL 5336207 (E.D.N.C. Oct. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.